Citation Nr: 1531058	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  14-10 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Appellant served in the National Guard from April 1966 to April 1987, including a period of inactive duty for training from May 1966 to September 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Appellant testified before the undersigned Veterans Law Judge in a hearing at the RO in June 2014.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant when further action is required.


REMAND

This case must be remanded to arrange for a VA examination by an otolaryngologist (ear, nose and throat (ENT)) specialist.  

A VA examination by an ENT is needed because the Appellant has a mixed hearing loss, and a prior VA examiner, who is an audiologist, stated in January 2012 that "[f]urther opinion regarding hearing loss is deferred to ENT provider if necessary as [Veteran] currently has mixed hearing loss bilaterally with abnormal tympanometry."  This qualifying comment by the examining audiologist calls into question her competence to offer the opinion requested without further examination by an ENT.  See Wise v. Shinseki¸ 26 Vet. App. 517 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examination by an otolaryngologist/ENT.  

Accordingly, the examiner is asked to review the relevant information in the record.  Based on this review, the examiner is asked to address the following question:

Is it at least as likely as not (i.e., at least of equal medical probability) that any degree of the Appellant's **current** hearing impairment was caused or worsened by any duty period of the Appellant's service, including any injury sustained during the duty period from May 1966 to September 1966, with continued National Guard service until April 1987, including his work with helicopters?   

** In answering this question, the examiner is not being asked to determine whether the hearing impairment met VA's legal definition of a hearing disability, but whether any further hearing impairment resulted.**

Please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information-whether found in the record or outside the record-support your opinion, and (2) explain how that evidence justifies your opinion. 

A report of the examination should be prepared and associated with the Appellant's VA claims file.

2.  After completing all actions set forth in paragraph 1, undertake any further action needed as a consequence of the development completed in paragraph 1 above.  Then, readjudicate the remanded claim with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement.

If the benefit sought on appeal is not granted in full, the Appellant and his representative should be provided a supplemental statement of the case.  The Appellant should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




